DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 20 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiess et al (EP 2189815).
Regarding claims 1, 12, 20 and 23-25, Fiess et al teach (Figs. 1-8) A Light Detection and Ranging (LIDAR) sensor module, comprising: a receiver compartment (10.2); a transmitter compartment (10.1); a housing (housing that secure the compartments to the vehicle) that houses the receiver compartment and the transmitter compartment, the housing comprising a window (14) structure configured to permit the passage of transmitted light from the transmitter compartment into a field-of-view and permit the passage of received light from the field-of-view into the receiver compartment; a transmitter (11) arranged in the transmitter compartment and configured to transmit a transmit light beam; a scanning structure (13) arranged in the transmitter compartment and configured to rotate about at least one scanning axis, the scanning structure configured to receive the transmit light beam from the transmitter and direct the transmit light beam towards the window structure and the field-of-view; a photodetector (17) array arranged in the receiver compartment configured to receive the received light from the field-of-view; a light detector (31 – the discover the presence of) arranged in the transmitter compartment configured to detect a first reflected light beam that corresponds to the transmit light beam; and at least one processor (detail text of Fig. 1 – electronic and evaluation circuit not shown) configured to measure a first time-of-flight of a first round trip light beam comprising of the transmit light beam and the first reflected light beam, compare the first time-of-flight to a first threshold time, and detect a dirt formation on the window structure on a condition that the first time-of-flight is less than the first threshold time.
Regarding claim 2, Fiess et al teach (page 4, second paragraph) the at least one processor configured to measure an amplitude of the first reflected light beam, compare the measured amplitude to a minimum amplitude threshold, and detect the dirt formation on the window structure on a condition that the measured amplitude is greater than the minimum amplitude threshold.
Regarding claim 20, Fiess et al teach A Light Detection and Ranging (LIDAR) sensor module, comprising: a receiver compartment; a transmitter compartment; a housing that houses the receiver compartment and the transmitter compartment, the housing comprising a window structure configured to permit the passage of transmitted light from the transmitter compartment into a field-of-view and permit the passage of received light from the field-of-view into the receiver compartment; a transmitter arranged in the transmitter compartment and configured to transmit a transmit light beam; a scanning structure arranged in the transmitter compartment and configured to rotate about at least one scanning axis, the scanning structure configured to receive the transmit light beam from the transmitter and direct the transmit light beam towards the window structure and the field-of-view; a photodetector array arranged in the receiver compartment configured to detect a reflected light beam that corresponds to the transmit light beam; and at least one processor configured to measure a time-of-flight of a round trip light beam comprising of the transmit light beam and the reflected light beam, compare the time-of-flight to a threshold time, and detect a dirt formation on the window structure on a condition that the time-of-flight is less than the threshold time.
Regarding claim 22, Fiess et al teach (Fig. 4) separator structure (right edge of the light emitting compartment) interposed between the receiver compartment and the transmitter compartment in order to separate the receiver compartment and the transmitter compartment, wherein the separator structure includes an aperture (opening see at least figure 4) configured to control a light leakage between the receiver compartment and the transmitter compartment.
Regarding claim 23, Fiess et al teach photodetector array is configured to receive the reflected light beam from the transmitter compartment via the aperture.
Claim 25 does not appear to direct toward any structural distinction from claim 24 thus is rejected.  
Allowable Subject Matter
Claims 3-11, 13-19, 21 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art of record does not teach the at least one processor configured to monitor at least one angular position of the scanning structure on the at least one scanning axis, determine the at least one angular position of the scanning structure that corresponds to a transmission time at which the transmit light beam is transmitted, localize the dirt formation to a sub-area of the window structure according to the determined at least one angular position of the scanning structure, and activate a cleaning mechanism assigned to the sub-area to clean the sub-area of the window structure.
Regarding claim 4, prior art of record does not teach the photodetector array is configured to detect a second reflected light beam that corresponds to the transmit light beam, and the at least one processor is configured to measure a second time-of-flight of a second round trip light beam comprising of the transmit light beam and the second reflected light beam, compare the second time-of-flight to a second threshold time, and detect the dirt formation on the window structure on a condition that the second time-of-flight is less than the second threshold time.
Regarding claim 9, prior art of record does not teach the transmitter is configured to sequentially transmit a plurality of transmit light beams, the scanning structure is configured to direct the plurality of transmit light beams at different lateral positions in the field-of-view, wherein the plurality of transmit light beams are configured to hit an object moving laterally across the field-of-view such that a plurality of reflected light beams are generated, the photodetector array is configured to detect the plurality of reflected light beams, and the at least one processor configured is configured to detect a variation in amplitude of the plurality of reflected light beams, and detect the dirt formation on the window structure based on the detected variation.
Regarding claim 21, prior art of record does not teach the at least one processor configured to monitor at least one angular position of the scanning structure on the at least one scanning axis, determine the angular position of the scanning structure that corresponds to a transmission time at which the transmit light beam is transmitted, localize the dirt formation to a sub-area of the window structure according to the determined at least one angular position of the scanning structure, and activate a cleaning mechanism assigned to the sub-area to clean the sub-area of the window structure.
Regarding claim 26, prior art of record does not teach the at least one processor configured is configured to detect a dim reflected light beam among the plurality of reflected light beams based on the detected variation, determine a lateral angular position of the scanning structure that corresponds to the dim reflected light beam, localize the dirt formation to a sub-area of the window structure according to the determined lateral angular position of the scanning structure, and activate a cleaning mechanism assigned to the sub-area to clean the sub-area of the window structure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK